SAVOY, Judge.
This matter is before this Court on an appeal taken by Mrs. John Stelly, complaining that an award of $1,250.00 granted to her by the district court is inadequate.
Mrs. Stelly was injured in an accident, and the only matter to be determined by this Court is that of quantum.
Plaintiff was injured on January 5, 1962. She was examined by Dr. L. Lazaro on twenty occasions between February 10th and March 20th, 1962. The doctor did not see her professionally after March 20, 1962. He was of the opinion she was suffering from a ligamental strain. His final diagnosis of her condition was a laceration of her right forehead, strain of the ligaments of the coccygeal area; and she had a moderate amount of arthritis which could be expected of a person 45 years or older.
Mrs. Stelly was seen by Dr. Mattye L. Boagni on January 16, 1962. The examination revealed no gross abnormalities.
Mrs. Stelly was seen by Dr. William L. Meuleman, specialist in orthopedic surgery, in April of 1962. He had X-rays taken of the lower back and buttocks. The doctor was of the opinion that there was no disability of the back. Pie found a small ganglion formation in the right wrist. The right shoulder was found normal.
Dr. Charles V. Hatchette, a specialist in traumatic and orthopedic surgery, saw *168Mrs. Stelly on September 11, 1962. She stated she was 52 years of age. He examined Mrs. Stelly on the above occasion and had X-rays taken. He could find nothing to indicate that the patient was disabled from the accident in the instant case.
In view of the medical testimony in the instant case, and the recent case of Gaspard v. Lemaire, 245 La. 239, 158 So.2d 149, we do not find the award of the trial judge manifestly inadequate or excessive.
For the reasons assigned, the judgment of the district court is affirmed at appellant’s costs.
Affirmed.